Citation Nr: 0909512	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether an appeal of a September 2001 rating decision, 
which denied service connection for a psychiatric disability, 
was timely perfected.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to 
September 1980 and from January 1981 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Veteran presented testimony at a local hearing chaired by 
an RO Hearing Officer in December 2004.  A transcript of that 
hearing is associated with the claims files.

The Board issued a decision in August 2006 that held the 
Veteran had not filed a timely substantive appeal as to the 
September 2001 denial of service connection for a psychiatric 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an Order in May 2008 vacating the Board's 
decision and returning the matter to the Board for additional 
consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the Remand that 
follows the Order section of this decision.



FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a rating decision in September 2001; the Veteran did not 
file a Substantive Appeal until more than one year after she 
was notified of the decision and more than 60 days after she 
was provided a Statement of the Case (SOC).

2.  Extraordinary circumstances, including the Veteran's 
mental disorder, prevented her from submitting a timely 
Substantive Appeal.


CONCLUSION OF LAW

With application of equitable tolling, the Veteran submitted 
a timely Substantive Appeal as to the September 2001 denial 
of service connection for a psychiatric disability.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 3.109, 
20.202, 20.302, 20.303 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after an SOC has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200.

Except in the case of simultaneously-contested claims, a 
Substantive Appeal must be received within 60 days of the 
date the Agency of Original Jurisdiction (AOJ) mailed the SOC 
to the claimant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  The date 
of mailing of the SOC will be presumed to be the date of the 
SOC and the date of mailing of the letter of notification 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).

The same principles that guided the Federal Circuit in 
allowing equitable tolling of the deadline for filing appeals 
to the Court apply with equal force to tolling the deadline 
for filing Substantive Appeals.  Hunt v. Nicholson, 20 Vet. 
App. 529, 522 (2006).  The availability of equitable tolling 
should be interpreted liberally with respect to filings 
during the nonadversarial state of the veterans' benefits 
process.  Jaquay v. Principi, 304 F.3d 1276, 1288 (2002).

Two circumstances relevant to the case on appeal may justify 
the extension of equitable tolling to the Substantive Appeal 
filing deadline.  First, mental illness may justify equitable 
tolling.  Barrett v. Principi, 363 F.3d 1316, 1318 (2004).  
Second, "extraordinary circumstances" can invoke 
consideration of the principles of equitable tolling.  
McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).    
 
Analysis

The Veteran's claim for service connection for a psychiatric 
disability was received in March 2001.  The RO notified the 
Veteran by letter on September 21, 2001, that the claim had 
been denied.  The Veteran submitted an NOD in August 2002, 
and the RO sent the Veteran an SOC on October 30, 2003.

The Veteran had until December 30, 2003 to file a Substantive 
Appeal (the later of one year after notification of the 
denial or 60 days after issuance of the SOC, whichever is 
later).  The Veteran's Substantive Appeal was not received 
until April 12, 2004.

In her argument to the Board the Veteran asserted in 
pertinent part that her transient living condition had 
interfered with her ability to receive the October 2003 SOC 
and that she was thus not put on notice that she needed to 
submit a VA Form 9.  The Board's decision in August 2006 
rejected that assertion.

In her brief to the Court the Veteran asserted for the first 
time that both her mental condition and her transient living 
condition had affected her ability to file a timely 
Substantive Appeal.  Because the Board had not considered 
these factors, the Court vacated the Board's decision and 
returned the case to the Board for consideration regarding 
whether equitable tolling is applicable.

In her brief to the Court the Veteran asserted she was in an 
extremely poor state of mind when the SOC was mailed to her 
in October 2003.  She had moved for the fifth time in 13 
months and was under commensurate stress, exacerbating her 
mental condition.  She was consequently confused, 
overwhelmed, depressed, and essentially unable to function 
normally.  As a result she was unable to comprehend or comply 
with the filing deadline regarding her Substantive Appeal, if 
indeed the SOC was not misfiled or lost during her moves.

On review of the evidence, including mental health treatment 
records addressing the Veteran's symptoms, the Board finds 
that the criteria for equitable tolling are met in this case.  
The Board accordingly finds that the Veteran's Substantive 
Appeal was timely filed.  


ORDER

The Board having determined that the Veteran timely perfected 
an appeal of the September 2001 rating decision denying 
service connection for a psychiatric disability, the benefit 
sought on appeal is granted to this extent.


REMAND

With respect to the Veteran's claim for service connection 
for psychiatric disability, the Board notes that the claims 
files contain extensive documentary evidence regarding the 
Veteran's psychiatric disorder that has been received since 
the RO's last adjudication of the claim in October 2003.  The 
jurisdiction previously conferred upon the Board by 38 C.F.R. 
§ 19.9 (2002) to develop evidence, and then to adjudicate 
claims based on that evidence not previously reviewed by the 
RO, has been invalidated.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003); see 
also 38 C.F.R. § 19.37.  

The originating agency should accordingly readjudicate the 
claim on appeal in light of the new evidence submitted by the 
Veteran before the Board decides this appeal.  

In addition, while the case is in remand status, the 
originating agency should send the Veteran a notice letter 
advising her of the evidence required to support her claim 
and the respective duties of VA and the claimant in obtaining 
such evidence in light of current procedures, including the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send to the 
Veteran a letter requesting her to submit 
any outstanding medical records 
pertaining to post-service treatment or 
evaluation of her psychiatric disability 
or the identifying information and any 
necessary authorization to enable VA to 
obtain a copy of the records on her 
behalf.  This letter should also provide 
notice pertaining to the effective-date 
and disability-rating elements of her 
claim.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  If it is unable to obtain a 
copy of any pertinent evidence identified 
by the Veteran, it should so inform the 
Veteran and her representative and 
request them to submit a copy of the 
outstanding evidence.  

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Thereafter, the RO or the AMC should 
readjudicate the Veteran's claim in light 
of the entire record, specifically 
including the new evidence received since 
the RO's last adjudication of the claim.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
RO or the AMC should furnish to the 
Veteran and her representative an 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion in regard to 
any final outcome warranted.

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This REMAND must be afforded expeditious treatment.  
The law requires that all 


							(CONTINUED ON NEXT PAGE)




claims that are remanded by the Board or the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


